DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,086,224. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the application are taught by the limitations of claim 10 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11 and 14 of U.S. Patent No. 10,376,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the application are taught by the limitations of claims 10, 11 and 14 of the patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,162,095. Although the claims at issue the limitations of claim 2 of the application are taught by the limitations of claim 2 of the patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11 and 14 of U.S. Patent No. 10,864,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 of the application are taught by the limitations of claims 1 and 2 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,830,116 to Walden et al.; 4,887,674 to Galosky et al.; 4,893,680 to Wittbrodt et al.; 4,984,637 to Finnigan; 5,038,866 to Kern et al.; 5,207,276 to Scofield; 5,883,568 to Boyden; 6,491,110 to Gil and 6,896,066 to Gil show devices and methods for fire detection using a temperature sensor including providing a fire extinguisher and an automatic activation apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/24/2022